             Case 5:20-cv-08813-LHK Document 17 Filed 02/17/21 Page 1 of 2




1
     Todd M. Friedman (SBN 216752)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
2    21550 Oxnard St. Suite 780,
3    Woodland Hills, CA 91367
     Phone: 877-206-4741
4
     Fax: 866-633-0228
5    tfriedman@toddflaw.com
6
     Attorney for Plaintiff

7                     UNITED STATES DISTRICT COURT
8                    NORTHERN DISTRICT OF CALIFORNIA
9
      MENDEZ, individually and on                               Case No.:
      behalf of all others similarly situated,                  5:20-cv-08813-LHK
10
      Plaintiff,                                                NOTICE OF VOLUNTARY
11
      vs.                                                       DISMISSAL OF ENTIRE
12    MARS IT CORP. d/b/a MARS                                  ACTION WITHOUT
                                                                PREJUDICE.
13    SOLUTIONS GROUP, and DOES 1
      through 10, inclusive, and each of them,
14
      Defendants.
15

16         NOTICE IS HEREBY GIVEN that Plaintiff, pursuant to Federal Rule of
17   Civil Procedure 41(a)(1), hereby voluntarily dismisses this action without
18   prejudice. Defendant has neither answered Plaintiff’s Complaint, nor filed a
19   motion for summary judgment. Accordingly, this matter may be dismissed
20   without prejudice and without an Order of the Court.
21
           Respectfully submitted this 17th Day of February, 2021.
22

23                                          By: s/Todd M. Friedman Esq.
                                                 Todd M. Friedman
24
                                                Attorney For Plaintiff
25

26

27

28




                                      Notice of Dismissal - 1
             Case 5:20-cv-08813-LHK Document 17 Filed 02/17/21 Page 2 of 2




1                       CERTIFICATE OF SERVICE
2
     Filed electronically on February 17, 2021, with:
3

4    United States District Court CM/ECF system
5
     Notification sent electronically on February 17, 2021, to:
6

7
     To the Honorable Court, all parties and their Counsel of Record

8

9    s/ Todd M. Friedman
10
      Todd M. Friedman
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Notice of Dismissal - 2
